internal_revenue_service p o box cincinnati oh number release date date date legend d grant name e business x dollar amount dear department of the treasury employer_identification_number contact person - 1d number contact telephone number uil we have considered your request for advance approval of your employer-related grant- making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you will operate a grant-making program called d the purpose of d is to provide a scholarship to individuals who are current and future employees of e and their dependents for full or part-time undergraduate study at a two or four year accredited educational_organization described in sec_170 no more than one scholarship award will be awarded to any one eligible_employee and all of such employee’s eligible dependents in any one year all active full and part-time employees of e who have been employees continuously for at least one year on the date the scholarship applications are required to be submitted and who are in good standing on such date will be eligible to participate in d in addition a dependent of an eligible_employee other than a dependent of an employee with a position of vice president or above will be eligible to participate in the program if he or she i sec_25 years old or under is the biological child step-child or legally adopted_child or legal ward of the eligible_employee is living in the eligible employees household is a high school senior high school graduate or current or former undergraduate student has a grade point average of or above for the last year of formal education and will enroll or is already enrolled in an accredited two or four year college university vocational school or technical school by september ‘1st of the grant year information to apply for d is publicized on the human resource page or web portal of e’s internal employee internet site and through an internal employee newsletter an application may be obtained online on the human resource page or web portal of e’s internal intranet site applications must be completed by the eligible_employee and in the case of dependent applicants by the eligible dependant as well all complete applications submitted by the application deadline shall be considered by the selection committee incomplete applications will not be considered your selection committee will consist of individuals who are totally independent except for participation on this committee and separate from you and e the selection committee will consist of three educational professionals chosen from the career development office or the admissions team of local colleges and community colleges who have experience evaluating the educational qualifications of the applicants the selection committee will review the applications submitted to ensure that each application has been fully completed that all applicants are eligible employees or eligible dependents and that each applicant meets all of the eligibility requirements the selection committee will select applicants from the applicant pool by conducting a random drawing selected applicants will be notified by june 'of each year and will be required to return a scholarship acknowledgement form to you by august of the award year applicants receiving a scholarship will be required to notify their educational_institution of the grant of the award each scholarship awarded will be worth x dollars and will be paid in a single installment by check made out to the scholarship recipient’s educational_institution you estimate awarding ten or less scholarships annually you may reduce but not increase the number of grants to be awarded from the number recommended by the selection committee award checks will be mailed on or about august of each year checks will be mailed to the applicant who will be required to deliver the check to his or her educational_institution awards may only be applied to tuition and fees scholarship awards will not be transferable and may not be automatically renewed although a successful scholarship recipient may apply for a new scholarship award in a subsequent year if the applicant continues to meet the eligibility requirements relatives of members of the selection committee will not be eligible to apply for d members of your governing body including your board_of directors and their relatives will not be eligible to apply for d d will not be used by you or e to recruit employees or to induce employees to continue their employment or otherwise follow a course of action sought by e any public announcement of scholarship awards will be made by you or the selection committee and not by e grants will be awarded solely in the order recommended by the selection committee no person will be considered eligible who would not reasonably be expected to attend the educational_organization for which the scholarship is sought even if they meet such minimum standards eligibility to receive an award will not be related to any other employment related factors such as an employee’s position services or duties no grant will be terminated because the recipient or the recipient’s parent terminates employment with e after the awarding of the grant regardless of the reason for such termination of employment an award recipient will not be considered ineligible to receive additional grants simply because that individual or the individual’s parent is no longer employed by e when a grant is awarded there will be no requirement condition or suggestion express or implied that the recipient or parent is expected to render future employment services for you or e or be available for such future employment the course of study for which grants are available will not be limited to those that would be of particular benefit to your organization or e awards will not be conditioned on the recipient choosing a course of study that would be of particular benefit to you or e either a the number of grants awarded in any year to employees and children of the employees of e will not exceed twenty- five percent of the number of such persons who are eligible applicants considered by the scholarship selection committee in that year or b the number of grants awarded in any year to employees and children of employees of e will not exceed ten percent of the number of such persons who are eligible in that year you will maintain records to show grants meet the applicable_percentage test you will maintain records showing the name and address of each scholarship recipient the amount distributed to each recipient the purpose for which the assistance was given the manner in which the recipient was selected and the relationship if any between the recipient and your officers directors and substantial contributors as well as their family members and any corporation controlled by any substantial_contributor in addition you will maintain records of the information used to determine the eligibility of scholarship applicants included in the pool from which grantees are selected and copies of all reports received from grantees or the grantees’ educational institutions as well as all reports of investigations of the use of grants funds you will limit scholarship awards to students enrolled at educational organizations that normally maintain a regular faculty and curriculum and that normally have a regularly enrolled body of students in attendance where educational activities occur you will also not condition the award of scholarship grants on the performance of teaching research or other services you will require scholarship grantees to report the courses they have taken and the grades they have received and require the report to be verified by the grantee’s educational_institution grantees will also be required to notify you of any change_of address change in school enrollment or other relevant change_of status you reserve the right to modify or terminate the scholarship program at any time if your have information indicating any part of a scholarship award may not have been used as intended you will investigate the situation you will not make any additional grants to the grantee until the investigation is completed if the investigation reveals that any part of the award was not in fact used as intended that grantee will not be eligible for additional grants in addition you will take reasonable steps including if appropriate legal action to ensure that any grant funds used for improper purposes are recovered or restored to proper uses and require the grantee to take extraordinary precautions to ensure that any grant funds are used only for proper purposes sec_4945 and b of the code impose certain excise_taxes on taxable expenditures’ made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation’s program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in - sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney lf you have any questions please contact the person whose name and telephone number are shown above sincerely yours enclosures notice a copy of the redacted letter lois g lerner director exempt_organizations
